Filed 5/30/14 P. v. Maldonado CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B249366

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA405095)
         v.

DARLENE MALDONADO,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Upinder
S. Kalra, Judge. Affirmed.
         Edward Mahler, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for respondent.
                                   INTRODUCTION
       The trial court found that defendant and appellant Darlene Maldonado violated her
Proposition 36 drug treatment probation and sentenced her to two years in county jail.
The trial court awarded defendant 144 days of actual custody credit and 144 days of
conduct credit. On appeal, defendant’s appointed counsel filed an opening brief in
accordance with People v. Wende (1979) 25 Cal. 3d 436 requesting this court to conduct
an independent review of the record to determine if there are any arguable issues. On
January 30, 2014, we gave notice to defendant that counsel had failed to find any
arguable issues and that defendant had 30 days within which to submit by brief or letter
any grounds of appeal, contentions, or arguments she wished this court to consider.
Defendant did not file a responsive brief or letter. We affirm.


                           PROCEDURAL BACKGROUND
       On January 24, 2013, defendant pleaded no contest to possession of a controlled
substance, methamphetamine (Health & Saf. Code, § 11377, subd. (a)). The trial court
suspended imposition of sentence, and placed defendant on Proposition 36 probation for
a period of 12 months, under various terms and conditions, including the condition that
she obey all laws. On February 19, 2013, defendant was arrested and charged with petty
theft with three prior theft-related offenses (Pen. Code, § 666) and attempted unlawful
driving or taking of a vehicle (Pen. Code, § 664/Veh. Code, § 10851). The prosecution
subsequently dismissed those charges and elected to proceed as to those offenses as
violations of defendant’s Proposition 36 probation. The trial court found that defendant
violated her Proposition 36 probation and that the violation was not drug-related. The
trial court sentenced defendant to two years in county jail and awarded her 144 days of
actual custody credit and 144 days of conduct credit.




                                             2
                              FACTUAL BACKGROUND1
         About 1:00 p.m. on February 19, 2013, Manuel Chicas parked his Ford Windstar
van on Melrose Place. Chicas locked the van and left. When he returned to his van later
that day, three of the van’s five doors were open and there were three persons in his van.
One of those persons, defendant, was trying to start the van. As Chicas approached the
van, the two persons in the van other than defendant ran away. Chicas pulled defendant
out of the driver’s seat and she ran away. Defendant smelled of alcohol and appeared to
be under the influence. Chicas called the police. When he spoke with the dispatcher,
Chicas described the person who was trying to take his van as a man, American, and
blond.
         Later that day, Chicas determined that property he had in his van was missing.
The missing property consisted of a beanie cap, camera, folder, book with “Ford” on it,
and lock. Chicas testified that he had never previously seen defendant and had not given
her permission to enter his van or to take any of his property. Chicas testified that his van
had not been moved from where he parked it, and it had not sustained any damage.
         About 3:30 p.m. on February 19, 2013, Los Angeles Police Officer Colin
Langsdale went to the intersection of Melrose Avenue and Manhattan Place where he
saw defendant. Defendant appeared to have had “something to drink.” Pursuant to an
investigation, Officer Langsdale eventually seized a bag defendant had with her. Inside
the bag, Officer Langsdale found Chicas’s property—his lock, camera, beanie cap, Ford
Motor Manual, book, and paperwork. Defendant also had in her possession a key ring.
Officer Langsdale was able to use one of the keys on the key ring to open Chicas’s van.
The key appeared to be a house key rather than a car key. Officer Lansdale testified that
he had determined that “a lot of keys will open Ford cars.”




1     The factual background only concerns the conduct underlying defendant’s
Proposition 36 probation violation.

                                              3
                                      DISCUSSION
       We appointed counsel to represent defendant in this appeal. After examining the
record, counsel filed an opening brief asking this court to review the record
independently in accordance with People v. Wende, supra, 25 Cal. 3d 436. On January
30, 2014, we gave notice to defendant that counsel had failed to find any arguable issues
and that defendant had 30 days within which to submit by brief or letter any grounds of
appeal, contentions, or arguments she wished this court to consider. Defendant did not
submit a brief or letter. We have examined the entire record and are satisfied that
defendant’s counsel has fully complied with his responsibilities and that no arguable
issues exist. (People v. Wende, supra, 25 Cal.3d at p. 441.)


                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                 MOSK, Acting P. J.


We concur:



              KRIEGLER, J.



              MINK, J.




     Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                             4